Citation Nr: 0910986	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-23 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
skin disability, characterized as dermatitis.


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to April 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.

This matter was previously before the Board in August 2007 
and was remanded for further development.  After completing 
the requested development to the extent possible, a January 
2009 supplemental statement of the case denied the claim, 
which was then returned to the Board for further appellate 
consideration.  The Board finds that the there has been 
substantial compliance with its August 2007 remand as the 
Veteran was provided a notice letter as well as notice of a 
scheduled VA examination at his last known address (as will 
be discussed below).  See Dyment v. West, 13 Vet. App. 141 
(1999) (noting that a remand is not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board will 
proceed to adjudicate the appeal.

It is noted that the Veteran requested a hearing before the 
Board in Washington, DC on his VA Form 9, received in July 
2005.  The Board observes that his request was withdrawn per 
the Veteran in a statement, received by the Board in July 
2007.  The Veteran did not ask to have the hearing 
rescheduled.  Therefore, the Board hearing request is 
considered withdrawn.

The Board also notes that after receiving the Veteran's VA 
Form 9 in July 2005, the RO sent the Veteran a letter 
requesting clarification.  In a letter to the Veteran, dated 
in July 2005, the RO noted that the Veteran mentioned several 
new disorders and referenced that he was unable to work.  The 
RO enclosed a VA Form 21-4138 for the Veteran's response and 
noted it was preferable that the Veteran respond within 60 
days.  The record does not reflect that the Veteran responded 
to the RO's July 2005 letter.  Therefore, the Board finds 
that additional action does not need to be taken at this 
time.


FINDING OF FACT

The Veteran's service-connected skin disability is manifested 
by multiple plaques/papules over the body, and treatment 
consisting of topical ointments without clinical evidence 
that the disability involves 20 to 40 percent of the entire 
body, or 20 to 40 percent of exposed areas, or use of 
systemic therapy.  


 CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for a skin disability, characterized as dermatitis, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.21, 4.118, Diagnostic Code 7806 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In the present case, VA issued VCAA notice letters to the 
Veteran dated in March 2004, March 2006, and September 2007.  
The letters informed the Veteran of what evidence was 
required to substantiate his claim and of his and VA's 
respective duties for obtaining evidence.  The September 2007 
letter also informed the Veteran as to the law pertaining to 
the assignment of a disability rating and effective date as 
the Court required in Dingess/Hartman.

Additionally, during the pendency of this appeal, the Court 
outlined the notice that is necessary in a claim for an 
increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 
43-44 (2008).  The Court held, in essence, that the Secretary 
must give the claimant (1) notice that, to substantiate a 
claim, the claimant must provide (or ask the Secretary to 
obtain) evidence of a worsening of the condition and its 
impact on employment and daily life; (2) notice of how 
disability ratings are assigned; (3) general notice of any 
diagnostic code criteria for a higher rating that would not 
be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence a veteran may submit to support an 
increased rating claim.  

In the case currently before the Board, the VCAA notice 
letters did not make specific reference to the relevant 
diagnostic code(s) and other applicable information.  In this 
regard, the Board notes that all VCAA notice errors are 
presumed prejudicial and require reversal unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007).  To meet its burden, VA can demonstrate, for 
example (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id. 

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores, 22 Vet. App. at 46.  In the present case, the Board 
finds that a reasonable person could be expected to 
understand from the notice what was needed for an increased 
rating.  The May 2005 statement of the case included 
descriptions of regulations applicable to rating 
disabilities, as well as the rating formula for all possible 
schedular ratings for the diagnostic code (7806) under which 
the Veteran's current rating is assigned.  As such, the 
failure to include such notice in the VCAA letters did not 
prejudice the Veteran here.  

Hence, the Board finds that the Veteran has had ample 
opportunity to respond/supplement the record and is not 
prejudiced by any technical notice deficiency (including in 
timing) that occurred earlier in the process.  Furthermore, 
to the extent it could be argued that there was a timing 
error, overall, the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of his 
increased rating claim.  Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006).  

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the Veteran's statements in support of 
his claim.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

In August 2007, the Board remanded the issue of entitlement 
to an increased rating in excess of 10 percent for a skin 
disability to afford the Veteran a VA dermatological 
examination to determine the current severity of his service-
connected dermatitis as well as to ascertain if there is any 
relationship between the Veteran's non-service-connected 
psoriasis and his service-connected dermatitis.  Letters from 
the Appeals Management Center (AMC) to the Veteran, dated in 
November 2008 and in December 2008, informed the Veteran that 
the nearest VA medical facility would schedule an examination 
for him in connection with the claim.  The Veteran was also 
notified of the consequences if he did not report for the 
examination in each of these letters.  Another letter to the 
Veteran, dated in December 2008, advised the Veteran of the 
time, date, and location of the scheduled VA examination.  
The record reflects that the Veteran failed to report for 
this VA examination scheduled in December 2008.  See, e.g., 
Supplemental statement of the case, dated in January 2009 
(noting, in the "Evidence" section, that the Veteran failed 
to report to the scheduled VA examination).  The record 
further reflects that a VA examination in June 2004 was also 
cancelled because the Veteran, in June 2004, contacted the 
examiner and stated that he wanted a decision made based upon 
the March 2004 examination report and his VA treatment 
records.  See also Statement by the Veteran, dated in October 
2004 (indicating that he did not understand the need to 
undergo a new VA examination).  The record also reflects that 
the notices regarding the December 2008 VA examination were 
mailed to the Veteran's last known address of record.  In 
this regard, the Board received a statement from the Veteran 
in July 2007, in which the Veteran declined a hearing and 
enclosed a hearing notice letter (with his last known address 
of record) that was sent to him.  

In this regard, the Board notes that there is a presumption 
of regularity of government process that can only be rebutted 
by clear evidence to the contrary. Ashley v. Derwinski, 2 
Vet. App. 62 (1992).  Notification for VA purposes is a 
written notice sent to the claimant's last address of record.  
See 38 C.F.R. § 3.1(q) (2008).  There is no such clear 
evidence to rebut the presumption of notification in this 
case.  The record does not reflect that notice letters 
regarding any of the examinations were returned as 
"unclaimed," or returned as undeliverable and the Veteran has 
not denied receiving them.  Even such a claim would be 
insufficient to rebut the presumption of regularity where 
there is no indication that a notice was returned as 
undeliverable.  YT v. Brown, 9 Vet. App. 195 (1996); Mason v. 
Brown, 8 Vet. App. 44 (1995) (citing Mendenhall v. Brown, 7 
Vet. App. 271, 274 (1994)).  The Veteran has not provided 
good cause for his failure to report.  The evidence thus 
suggests that he received notice of the examination, and he 
simply failed to report.  The Court has held that the duty to 
assist is not a one-way street.  If a Veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991). Based on the 
foregoing, the Board finds that the AOJ substantially 
complied with the mandates of its remand.  See Dyment v. 
West, 13 Vet. App. 141 (1999) (noting that a remand is not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  When 
a claimant fails to report for an examination scheduled in 
conjunction with a claim for an increased rating, the claim 
shall be denied.  38 C.F.R. § 3.655 (2008).  Nevertheless, 
the Board will proceed to review and decide the claim based 
on the evidence that is of record.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the claimant.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Analysis

An April 2003 rating decision granted service connection for 
dermatitis and assigned a 10 percent evaluation, effective 
February 7, 2003 (date of receipt of original claim).  
Thereafter, a statement by the Veteran, received March 30, 
2004, requested a "re-evaluation of [his] service connected 
rash and skin condition."  The RO construed this statement 
as a new claim for an increased rating for his service-
connected skin disability.  In this regard, the Board has 
considered whether the March 2004 statement could be 
construed as a Notice of Disagreement (NOD) with regard to 
the April 2003 rating decision as it was received within 1 
year of notice thereof.  See 38 C.F.R. § 20.201 (2008) 
(noting that a written communication from a claimant or his 
or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result 
will constitute a NOD); see also EF v. Derwinski, 1 Vet. App. 
324, 326 (1991) (noting that VA must liberally construe all 
documents filed by a claimant).  After review the March 2004 
statement, the Board finds that this statement does not 
express dissatisfaction or disagreement with the April 2003 
rating decision.  The Veteran asked to be re-evaluated and 
did not mention the prior rating decision or express any 
dissatisfaction with the prior rating decision.  As such, the 
Board finds that the statement, received in March 2004, to be 
a new claim for an increased rating, and thus, the current 
appeal is not an appeal from an initial rating.

As noted above, in a statement received on March 30, 2004, 
the Veteran asserts that an increased evaluation is warranted 
for his service-connected skin disability.  In general, the 
rating period for consideration in an increased rating claim 
is from one year prior to the date of receipt of the 
increased rating claim.  38 C.F.R. § 3.400(o)(2) (2008).  
However, as a final rating decision on this matter was 
previously issued on April 14, 2003, the rating period on 
appeal is from April 15, 2003.  Nevertheless, in accordance 
with 38 C.F.R. §§ 4.1 and 4.2 (2008) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the history of the 
disability is for consideration in rating a disability.

The RO has rated the Veteran's skin disability as analogous 
to dermatitis under Diagnostic Code 7806.  The April 2003 
rating decision which originally granted service connection 
for the disability at issue noted that the Veteran's skin 
disability was not specifically listed in the rating 
schedule; therefore, it was rated analogous to a disability 
in which not only the functions affected, but anatomical 
localization and symptoms are closely related.  See 38 C.F.R. 
§ 4.20 (2008).  Under Diagnostic Code 7806, a 10 percent 
rating is warranted for dermatitis or eczema with at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas, 
affected; or, intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  The next-higher 30 percent rating is warranted 
for dermatitis or eczema if 20 to 40 percent of the entire 
body, or 20 to 40 percent of exposed areas, are affected, or; 
where systemic therapy such as corticosteroids or other 
immunosuppressive drugs have been required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating is warranted for 
dermatitis or eczema if more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  See also 38 C.F.R. § 4.118, Diagnostic 
Code 7816 for psoriasis (employing the same rating schedule 
as Diagnostic Code 7806 for dermatitis or eczema).

The Board notes that where two disabilities affect the same 
anatomic area and have overlapping symptomatology, all 
disability must be evaluated as service-connected unless the 
symptoms have been medically separated out.  Mittleider v. 
West, 11 Vet. App. 181 (1998).  In this case, while the March 
2003 examiner found the Veteran's symptomatology to be 
indicative of dermatitis, the Board observes that none of the 
Veteran's subsequent treatment providers or the March 2004 VA 
examiner diagnosed the Veteran with this disorder.  Rather, 
these examiners report that the Veteran's current skin 
disability is psoriasis, and all of them failed to address or 
even discuss his previous diagnosis of dermatitis.  The 
above-referenced evidence appears to place the March 2003 
diagnosis into question and/or at least raises the 
possibility that the symptomatology associated with the 
Veteran's psoriasis and dermatitis are intertwined.  See 
Mittleider, 11 Vet. App. at 182 (observing that when it is 
not possible to separate the effects of a service-connected 
condition and a non-service-connected condition, the 
provisions of 38 C.F.R. § 3.102 mandate that reasonable doubt 
on any issue was to be resolved in the veteran's favor, and 
that all signs and symptoms be attributed to the service-
connected condition).  Therefore, to the extent that the 
Veteran's psoriasis symptoms are not distinguished by 
examiners, the Board will generally treat them as part of the 
service-connected skin dermatitis.  As noted above, the 
criteria under Diagnostic Code 7816 for psoriasis are 
identical to criteria under Diagnostic Code 7806 for 
dermatitis or eczema.

Historically, the record reflects that the Veteran was 
afforded a VA examination in March 2003 during which he was 
found to have plaques with papules on areas of his body.  At 
this 2003 VA examination, the Veteran reported that these 
areas were pruritic, that the rash was constant, and that his 
rash continued to worsen in terms of it covering more and 
more of his skin.  He also reported that he was using a 
prescription cream medication for treatment of this rash.  
The VA examiner diagnosed the Veteran with dermatitis.  

A VA treatment report, dated July 8, 2003, reflects an 
assessment of "probable" psoriasis.  Objective examination 
revealed the presence of multiple scaly patches at different 
states of healing all over the Veteran's chest, back, 
abdomen, ears [noted on treatment report as "hears"] and 
scalp.  See also VA treatment report, dated July 9, 2003 
(noting an assessment of psoriasis as red lesions with gray 
scaly lesions on top).  A VA discharge summary, dated in 
December 2003, reflects that physical examination of the 
Veteran's skin revealed circular scaly dry patches over the 
body.  See also VA dermatology report, dated in December 2003 
(noting that the Veteran uses an unknown cream for his 
psoriasis).

The Veteran underwent a VA examination in March 2004 during 
the rating period on appeal that addressed the matter 
presented by this appeal.  The report of this March 2004 VA 
examination reveals multiple plaques over the Veteran's body 
upon objective examination.  These plaques were located on 
the Veteran's trunk, shoulders, legs and left elbow.  It was 
also noted that there were excoriated areas and that the 
Veteran itches frequently.  After the Veteran's physical 
examination was completed, the VA examiner diagnosed him with 
psoriasis.

A VA dermatology report, dated in April 2004, reflects that 
the Veteran does not want to use any oral medications and 
that he was happy with the control provided by using topical 
medications.  Skin examination revealed multiple psoriaform 
plaques with scale on the trunk, back, shoulders, flank, 
posterior thighs, lower legs, and scalp.  The assessment was 
psoriasis.  He was to continue using the medications of 
clobetasol, dovanex, and aquaphilic.  

The competent medical evidence of record does not reflect 
that the Veteran's skin disability, to include dermatitis 
and/or psoriasis, covers 20 to 40 percent of his entire body 
or exposed areas affected or the use of systemic therapy such 
as corticosteroids or other immunosuppressive drugs.  
Therefore, the Board finds that a rating in excess of 10 
percent is not warranted for this service-connected skin 
disability.  In this regard, the record reflects periodic 
dermatology appointments and, at most, the use of topical 
therapy.  Indeed, the April 2004 VA dermatologic report 
reflects that the Veteran did not want to use any oral 
medications.  The Board also noted that information and/or 
evidence pertinent to the service-connected skin disability 
at issue could have been obtained upon VA examination 
scheduled in December 2008.  However, as the Veteran failed 
to report for that scheduled examination, the Board will rate 
the disability at issue based on the evidence of record.  In 
light of the foregoing, the Board finds that the disability 
picture for the skin disability at issue does not more 
closely approximate the criteria for the next-higher rating 
under Diagnostic Code 7806.  

An increased evaluation under other potentially applicable 
diagnostic codes has also been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The Board notes a 
recent revision to the ratings provisions governing scars was 
recently published in the Federal Register.  See 73 Fed. Reg. 
54,708 (Sept. 23, 2008).  The revisions are applicable to an 
application for benefits received by the VA on or after 
October 23, 2008.  Id.  In this case, the Veteran's claim was 
received by VA in March 2004.  Additionally, the Veteran has 
not requested review under these new criteria.  Therefore, 
the 2008 amended version of the schedular criteria does not 
apply to the instant claim, and no additional process or 
consideration is warranted at this time.  

The version of 38 C.F.R. § 4.118, effective August 30, 2002, 
provides that under Diagnostic Code 7800, disfigurement of 
the head, face, or neck with visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement warrants a 30 percent 
evaluation.  The eight characteristics of disfigurement, for 
purposes of evaluation under 38 C.F.R. § 4.118, are:  a scar 
five or more inches (13 or more cm.) in length; a scar at 
least one-quarter inch (0.6 cm.) wide at its widest part; 
surface contour of a scar that is elevated or depressed on 
palpation; a scar that is adherent to underlying tissue; skin 
that is hypo- or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.); skin texture that is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); missing underlying 
soft tissue in an area exceeding six square inches (39 sq. 
cm.); skin that is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  It is also noted 
that consideration should be made of unretouched color 
photographs when evaluating under these criteria.  Other 
scars are rated on limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).  
Further, the Board notes that 38 C.F.R. § 4.118, Diagnostic 
Codes 7803-04 (2007) do not provide a rating greater than 10 
percent.  

Initially, the Board notes that there is no objective 
evidence of record reflecting the size of the skin disability 
affecting the Veteran's scalp and/or ears.  The record 
reflects that, historically, the Veteran has 5 cm x 2 cm 
papules on the left side of his back; 8 cm x 8 cm papules on 
the lateral aspect of his left hip; red papules measuring 7 
cm x 7 cm on the lumbar spine; red papules measuring 12 cm x 
10 cm on the left posterior thigh; and an area of papules 
measuring 6 cm x 9 cm on his right posterior back.  See 
Report of March 2003 VA examination.  In light of the 
foregoing evidence, the Board finds that a higher rating is 
not warranted under rating criteria for skin disabilities (of 
the head, face, or neck) under Diagnostic Code 7800 (2007).

Under 38 C.F.R. § 4.118, Diagnostic Code 7801 (2007), scars 
not of the head, face, or neck, that are deep or cause 
limited motion in an area or areas exceeding 12 square inches 
(77 sq. cm.) warrant a 20 percent rating.  A deep scar is one 
that is associated with soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7801, Note (2).  The record does not 
reflect objective evidence of symptoms comparable to a deep 
scar or one that causes limited motion in an area exceeding 
12 square inches (77 sq. cm.).  Upon VA examination in 2004, 
the VA examiner did not indicate that the Veteran skin 
disability limited function of any affected area.  Even 
though the red papules on the Veteran's left posterior thigh 
exceeded 77 sq. cm in 2003, there is no clinical evidence 
that this area of papules is associated with soft tissue 
damage.  Thus, a higher evaluation is not warranted under 
Diagnostic Code 7801 or under Diagnostic Code 7805.  

In conclusion, the evidence of record reflects a disability 
picture commensurate with the currently assigned 10 percent 
evaluation for a skin disability.  As described above, the 
assigned 10 percent evaluation reflects the degree of 
impairment shown throughout the rating period on appeal.  As 
such, the Board finds that the clinical evidence does not 
show distinct time periods exhibiting symptoms warranting 
staged evaluations.  Hart, 21 Vet. App. at 509-10.  

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Indeed, the record does not reflect 
frequent periods of hospitalizations or marked interference 
with employment due to his service-connected skin disability.  
Hence, referral for the assignment of an extra-schedular 
evaluation under 38 C.F.R.  
§ 3.321(b)(1) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for a skin 
disability, characterized as dermatitis, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


